DECISION
The application of the above-named défendant- for a review of the sentence of five years for Second Degree Assault (assaulting wife with a revolver) imposed on January 19, 1969, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence be and remain as originally imposed.
The presumption being that the sentencing judge was correct in his determination, we are unable to say that this sentence was not proper, reasonable, and sufficiently lenient, the nature of the crime, the individual, and the sentencing goals kept in mind, particularly when it is considered that the crime may be punished by 6 years imprisonment or a fine or §2,000, or both, and that the defendant has two prior felony convictions, which, if used against him could have resulted in imprisonment for life or years without limit. That the crime may have been the result of a family quarrel does not excuse the defendant;
We thank Wade J. Dahood, Esq., for his assistance to the Court and to the defendant.
SENTENCE REVIEW DIVISION
Philip C. Duncan, chairman; Paul G. Hatfield, Jack D. Shanstrom.